                           UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
  SNYDER’S-LANCE, INC. and                         )
  PRINCETON VANGUARD, LLC,                         )
                                                   )
                              Plaintiffs,          )
                                                   )             Case No. 3:17-CV-00652
         v.                                        )
  FRITO-LAY NORTH AMERICA,                         )
  INC.,                                            )
                                                   )
                              Defendant.           )

                     DECLARATION OF SALVATORE D’AGOSTINO

       I, Salvatore D’Agostino, declare as follows:

       1.      I am over the age of 18 and competent to testify. I have personal knowledge of

the matters stated in this declaration and would testify truthfully to them if called upon to do so.


       2.      In November 2010, I submitted a declaration in connection with proceedings

before Trademark Trial and Appeal Board. In my prior declaration, I stated that before the

appearance of Pretzel Crisps in 2004, I was aware of no other product using the term or mark

PRETZEL CRISPS. This remains true today. This declaration updates the information I

provided in 2010.


       3.      I am the Vice President of World Wide Sales, a leading broker of perishable foods

in the Northeastern United States. I have worked in the food brokerage business for nearly 20

years. World Wide Sales services approximately 45 manufacturers and producers of deli snacks,

salads, cheeses, meats, and other foods. These goods appear in 1,500 supermarkets from

Baltimore to Connecticut, as well as in hundreds of smaller food retailers.




      Case 3:17-cv-00652-KDB-DSC Document 39 Filed 10/29/18 Page 1 of 3
       4.      I began working with Snack Factory as a broker of Pretzel Crisps brand crackers

in 2004, and I have worked with Snyder's-Lance since it acquired the brand in 2012. Over that

time, the brand has steadily grown, usually reaching around $5 million in wholesale sales per

year. Through September of this year alone, World Wide Sales brokered the sale of

approximately $3.5 million worth of Pretzel Crisps on behalf of Snack Factory.


       5.       Pretzel Crisps is prominently known throughout the industry as a brand, and not

as a type of product like bagel chips, pita chips, or other generic categories of deli snacks. As

was the case in 2010, consumers refer to the category of products to which Pretzel Crisps belong

as "crackers," or more generally, "deli snacks." As also was the case in 2010, major supermarket

chains routinely advertise Pretzel Crisps in their in-store circulars, and these advertisements

always refer exclusively to Pretzel Crisps as a brand put out by Snyder's-Lance.


       I declare under the penalty of perjury, that the foregoing is true and correct.

       Executed on this 29th day of October, 2018, in Clifton, New Jersey.




                                                      Salvatore D
                                                      Vice President
                                                      World Wide Sales




                                    2
      Case 3:17-cv-00652-KDB-DSC Document 39 Filed 10/29/18 Page 2 of 3
                                  CERTIFICATE OF SERVICE

       I do certify that I electronically filed the foregoing with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to all counsel of record or interested

parties via the CM/ECF system.


       This 29th day of October, 2018.


                                                      ELLIS & WINTERS LLP

                                                      /s/ Jonathan D. Sasser
                                                      Jonathan D. Sasser
                                                      N.C. State Bar No. 10028
                                                      Alexander M. Pearce
                                                      N.C. State Bar No. 37208
                                                      Post Office Box 33550
                                                      Raleigh, North Carolina 27636
                                                      Telephone: (919) 865-7000
                                                      jon.sasser@elliswinters.com
                                                      alex.pearce@elliswinters.com


                                                      DEBEVOISE & PLIMPTON LLP
                                                      David H. Bernstein*
                                                      James J. Pastore*
                                                      Jared I. Kagan*
                                                      Michael C. McGregor*
                                                      919 Third Avenue
                                                      New York, New York 10022
                                                      Telephone: (212) 909-6696
                                                      dhbernstein@debevoise.com
                                                      jjpastore@debevoise.com
                                                      jikagan@debevoise.com
                                                      mcmcgregor@debevoise.com

                                                      Counsel for Plaintiffs Snyder’s-Lance, Inc.
                                                      and Princeton Vanguard, LLC

                                                      *admitted pro hac vice




      Case 3:17-cv-00652-KDB-DSC Document 39 Filed 10/29/18 Page 3 of 3
